Citation Nr: 0017487	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to July 15, 1993, 
for the grant of a total rating based on individual 
unemployment (TDIU) due to service-connected disabilities.

2.  Entitlement to an increased evaluation for incomplete 
paralysis of the right upper extremity, as the residual of 
brain trauma, currently evaluated as 70 percent disabling.

3.  Entitlement to an increased evaluation for incomplete 
paralysis of the right lower extremity, as the residual of 
brain trauma, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for expressive 
aphasia, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
homonymous hemianopsia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
December 1972.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a February 1995 decision of the 
Cleveland, Ohio, RO, which denied the veteran's claims for 
increased ratings for paralysis of the right upper extremity, 
paralysis of the right lower extremity, expressive aphasia 
and homonymous hemianopsia.  

The Board also received this case on appeal from a June 1996 
decision of the RO, which, in part, granted entitlement to a 
TDIU due to service-connected disabilities, effective 
February 26, 1996.  In October 1996, the RO assigned an 
effective date of July 15, 1993 for the TDIU.

In January 1999, the Board remanded the case for further 
development.  The Board instructed the RO to adjudicate the 
issue of whether there was clear and unmistakable error (CUE) 
in prior rating decisions.  In August 1999, the RO determined 
that the veteran had not adequately identified the 
evaluations that were CUE.  The veteran was informed of the 
determination, but a notice of disagreement has yet to be 
submitted.  Consequently, the issue pertaining to CUE is not 
in appellate status.


REMAND

In January 1999, the Board remanded the case to the RO to 
adjudicate the issue of entitlement to service connection for 
facial paralysis, which had been raised by the veteran's 
representative in October 1998.  The Remand also instructed 
that if any determinations remained unfavorable, a 
Supplemental Statement of the Case (SSOC) was to be issued.  
However, the RO did not adjudicate the question of 
entitlement to service connection for facial paralysis, nor 
did it issue an SSOC in light of their decision.

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that, when two issues are "inextricably intertwined," a 
decision on one issue would have a significant impact on a 
claim for the second issue.  The Board believes that, in 
light of Harris, the issue of entitlement to service 
connection for facial paralysis must be resolved prior to 
final appellate consideration of the issue of entitlement to 
an earlier effective date for a TDIU.

In addition, the Board notes that, in Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  The Court also held 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to insure compliance.  
Therefore, because the RO did not adjudicate the issue 
referred to in the remand, and as the veteran and his 
representative have yet to be furnished an SSOC and given an 
appropriate period of time in which to respond, further 
development is necessary prior to appellate review.

Finally, in October 1998, the representative inferred that 
the veteran was in receipt of disability benefits from the 
Social Security Administration (SSA).  This inference is 
supported by February 1988 and March 1996 statements by the 
veteran.  In light of Court precedents, it is clear that 
action must be taken to obtain any existing SSA records 
before adjudicating these claims.  Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the SSA and 
request all medical records and any 
administrative law judge decisions 
pertaining to any award of SSA 
disability benefits to the veteran.  All 
attempts to secure these records must be 
documented in the claims folder, and any 
records received should be associated 
therein.  All attempts to secure this 
evidence must be documented in the 
claims file.

2.  The RO should adjudicate the issue 
of entitlement to service connection for 
facial paralysis.  If the claim is 
denied, the parties should be advised of 
any appellate rights, including the 
requirement of a timely filed Notice of 
Disagreement to initiate an appeal.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the case should 
again be reviewed by the RO on the basis 
of the additional evidence.  If the 
benefits sought with respect the claims 
of entitlement to an earlier effective 
date for a TDIU, or entitlement to 
increased evaluations for his service-
connected disabilities are not granted, 
the veteran and his representative 
should be furnished an SSOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and 

argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


